People v Garrett (2018 NY Slip Op 08884)





People v Garrett


2018 NY Slip Op 08884


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1467 KA 16-02284

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKOREY GARRETT, DEFENDANT-APPELLANT. 


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Kenneth F. Case, J.), rendered November 22, 2016. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law
§ 160.15 [1]). Contrary to defendant's contention, the oral and written waivers of the right to appeal obtained during the plea proceeding establish that defendant knowingly, intelligently, and voluntarily waived his right to appeal (see People v Eaton, 151 AD3d 1950, 1951 [4th Dept 2017]; People v Butler, 151 AD3d 1959, 1959 [4th Dept 2017], lv denied 30 NY3d 948 [2017]), and that valid waiver encompasses defendant's challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 255 [2006]; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court